          Case 1:20-cv-11324-JJM Document 10 Filed 10/26/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
WILLIAM FREDRICK READE, JR.,             )
    Plaintiff,                           )
                                         )
     v.                                  )
                                         )
                                                   C.A. No. 20-11324-JJM
DENISE J. CASPER, O.ROGERIEE             )
THOMPSON, ALLISON DALE                   )
BURROUGHS, NANCY P. PELOSI,              )
BARACK H. OBAMA,                         )
    Defendants.                          )


                                     ORDER

      On July 13, 2020, Plaintiff William Frederick Reade, Jr. filed a Complaint

against Speaker of the United States House of Representatives Nancy Pelosi; former

President of the United States Barack Obama; and three federal judges. ECF No. 1.

The events giving rise to Mr. Reade’s claim arose in 2008 at the Democratic National

Convention (“DNC”). Mr. Reade claims that he was denied access to the Presidential

Ballot because his father was British when he was born, and Mr. Obama gained

access to the ballot when his father was also British when he was born. Mr. Reade

complains that Speaker Pelosi, who signed President Obama’s nomination papers,

denied him equal treatment under the 14th Amendment. Mr. Reade complains that

the three Federal Judges who lied and denied him his right to be heard and refused

to recuse themselves were biased and prejudiced due to their appointed by President

Obama. For relief, Reade seeks an independent jury trial and monetary damages.





           Case 1:20-cv-11324-JJM Document 10 Filed 10/26/20 Page 2 of 4



Legal Standard

         The Court may dismiss a complaint sua sponte pursuant to Federal Rule of

Civil Procedure 12(b)(6), prior to service and without providing the plaintiff with

notice or an opportunity to respond, where it is clear that the plaintiff cannot prevail

on the facts alleged in the complaint and amendment would be futile. Budnick v.

Barnstable Cty. Bar Advocates, Inc., 989 F.2d 484 (1st Cir. 1993). While such a

dismissal is “rarely” warranted, Cepero–Rivera v. Fagundo, 414 F.3d 124, 130 (1st

Cir. 2005), it “may be proper in relatively egregious circumstances.” Martinez–Rivera

v. Sanchez Ramos, 498 F.3d 3, 7 (1st Cir. 2007). Where the allegations in

the complaint, viewed in the light most favorable to plaintiff, “are patently meritless

and beyond all hope of redemption,” i.e., where it is “crystal clear that the plaintiff

cannot prevail and that amending the complaint would be futile,” then such

a dismissal may stand. Gonzalez–Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir.

2001).

Discussion

         For the reasons set forth below, the Court dismisses this action as the

complaint fails to allege any facts that could support a claim against any of the

defendants.

         Starting with his claims against the three judicial officer defendants based on

Mr. Reade’s dissatisfaction with the ways these judges decided his previous cases, the

doctrine of absolute judicial immunity requires dismissal. “[W]hen a judge carries

out traditional adjudicatory functions, he or she has absolute immunity for those



                                            2
        Case 1:20-cv-11324-JJM Document 10 Filed 10/26/20 Page 3 of 4



actions.” Zenon v. Guzman, 924 F.3d 611, 616 (1st Cir. 2019). Judicial immunity

from claims for damages applies even when a judge’s “actions are malicious, corrupt,

mistaken, or taken in bad faith.”      Id.       Because Mr. Reade challenges conduct

undertaken while the judicial defendants were performing judicial functions, these

defendants are entitled to absolute immunity. Mr. Reade’s claims against Judges

Thompson, Casper, and Burroughs fail.

      Moving next to Mr. Reade’s claims concerning denial of access to the 2008

Presidential ballot, the Court considers whether he has standing to assert these

claims. Article III of the U.S. Constitution confers jurisdiction on federal courts only

if the plaintiff has standing to sue. See Horne v. Flores, 557 U.S. 433, 445 (2009). To

satisfy standing, a plaintiff “‘must allege personal injury fairly traceable to the

defendant[s’] allegedly unlawful conduct and likely to be redressed by the requested

relief.’” Bingham v. Mass., 616 F.3d 1, 5 (1st Cir. 2010) (quoting Hein v. Freedom

from Religion Found., Inc., 551 U.S. 587, 598 (2007)). Mr. Reade cannot establish

standing because, with respect to Speaker Pelosi and former President Obama, there

is no injury-in-fact particularized to him. Mr. Reade’s claim that he has been injured

because he is, from a citizenship perspective, identical in posture to former President

Obama, is purely conclusory, conjectural, hypothetical and patently false. The Court

takes judicial notice of the fact that President Obama was born in the United States.

Without standing, the Court is without subject matter jurisdiction under Article III

of the Constitution.




                                             3
        Case 1:20-cv-11324-JJM Document 10 Filed 10/26/20 Page 4 of 4



      Mr. Reade’s complaint contains “incurable defects” and “delusional factual

scenarios” such that there is no avenue to possible relief. Green v. Concord Baptist

Church, 313 F. App’x 335, 336 (1st Cir. 2009). It cannot overcome judicial immunity

and lack of standing due to no actual injury so the Court must dismiss the case.

Gonzalez–Gonzalez, 257 F.3d at 36–37. The Complaint therefore is DISMISSED.

ECF No. 1.



IT IS    ORDERED.
    S SO OR ERED
          RD   D.


_________________________________
__
 ___
   _ ______________
                 _________________
                 __
John
J
Jo    J. McConnell
   hn J  McConnell, Jr
                    Jr.
Chief Judge
United States District Court

October 26, 2020




                                         4
